Citation Nr: 0109937	
Decision Date: 04/04/01    Archive Date: 04/11/01

DOCKET NO.  00-09 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Baltimore, Maryland




THE ISSUE

Dissatisfaction with the initial rating assigned following a 
grant of service connection for status post surgery right 
foot with triple arthrodesis with bilateral pes planus, 
currently evaluated as 30 percent disabling.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans






ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel



INTRODUCTION

The veteran had active service from November 1976 to October 
28, 1977 and from November 22, 1977 to June 1978.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2000 rating decision by the RO that 
granted service connection and assigned a 30 percent rating 
for the service-connected right foot tendon condition to 
include bilateral pes planus, effective on June 18, 1997.  



FINDING OF FACT

The veteran's service-connected disability picture manifested 
status post surgery of the right foot with triple arthrodesis 
and moderate bilateral pes planus is shown to be productive 
of an overall level of impairment that more nearly 
approximates that of pronounced foot disablement.  



CONCLUSION OF LAW

The criteria for the assignment of a 50 percent rating for 
the service-connected status post surgery right foot with 
triple arthrodesis with bilateral pes planus have been met, 
effective from the effective date of the grant of service 
connection.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.102, 4.7 including 4.71a 
including Diagnostic Code 5276 (2000).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that on November 9, 2000, the 
President signed H.R. 4864, the "Veterans Claims Assistance 
Act of 2000."  The purpose of this bill is to reverse the 
decision of the U.S. Court of Appeals for Veterans Claims in 
Morton v. West, which held that the Secretary had no 
authority to provide assistance to a claimant whose claim was 
not "well grounded."  The bill also establishes a number of 
procedural requirements for VA in dealing with claims for 
benefits.  See Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  

The RO has not had an opportunity to address this new 
legislation with regard to the veteran's claim for increase.  
However, as he has been provided with VA examinations in 
connection with the claim and given the favorable action 
taken hereinbelow, the Board finds that no further assistance 
in developing the facts pertinent to his claim is required.  

In this case, the veteran was granted service connection for 
the surgical residuals of a right foot tendon condition to 
include bilateral pes planus.  A 30 percent disability rating 
was assigned effective on June 18, 1997.  The veteran 
contends that his service-connected disability is 50 percent 
disabling.  

The private medical records from 1995 show that the veteran 
was treated on several occasion for complaints of foot pain 
due to fallen arches.  Diagnoses from podiatry clinics 
included that of pes planus.  

The private medical records from 1997 through 1998 show that 
the veteran underwent surgery for his posterior tibial tendon 
dysfunction and acquired flat feet in December 1997, April 
1998 and June 1998.

A January 1998 letter from a private physician noted that the 
veteran underwent surgery for his acquired flatfoot deformity 
which was caused by posterior tibial tendon dysfunction.

The record reflects that the veteran was last examined for 
the service-connected foot disability in November 1999.  At 
that examination, the veteran complained of constant pain in 
both feet, especially on standing and walking.  There was 
mild swelling and moderate diffuse tenderness of the right 
foot only.  There was moderate bilateral pes planus.  There 
was moderate hammertoe formation of all digits of the right 
foot, 2-5; otherwise, all digits had normal ranges of motion.  
There was 10 degrees hallux valgus bilaterally.  There was 
mild to moderate callus formation along the plantar aspects 
of both feet.  Diagnosis was that of bilateral pes planus and 
status post surgery times three, right foot, with triple 
arthrodesis.  

VA X-ray studies in November 1999 showed that bone and joint 
structures of the left foot appeared intact with no evidence 
of arthritic change.  There was marked hyperextension of the 
second through the fifth digits at the MTP joints.  There was 
mild degenerative change present in relation to the IP joint 
of the great toe.  With regard to the right foot, the x-ray 
studies showed evidence of an arthrodesis of the hindfoot 
with insertion of four screws across the talo-navicular and 
talo-calcaneal joints and also the calcaneo-cuboid joint.  
There appeared to be marked ankylosis of the talo-calcaneal 
joint with very poor definition of the talus which appeared 
to have undergone well marked resorption and reactive 
sclerosis.  There was also well marked, if not complete, 
ankylosis of the calcaneo-cuboid joint.  There appeared to be 
partial ankylosis of the talo-navicular joint.  The lateral 
view revealed evidence of marked pes planus.  As on the left 
side, there was well marked hyperextension of the second 
through the fifth digits at the MTP joints.  The bony 
structures appeared somewhat osteoporotic.  

In a January 2000 rating decision, the RO granted service 
connection for right foot tendon condition to include 
bilateral pes planus.  A 30 percent evaluation was assigned 
to the veteran's service-connected disability under 
Diagnostic Code 5276 for pes planus.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  In general, disability 
evaluations are assigned by applying a schedule of ratings 
that represent, as far as can practicably be determined, the 
average impairment of earning capacity. 38 U.S.C.A. § 1155.  

The regulations require that, in evaluating a given 
disability, that disability be viewed in relation to its 
whole recorded history.  The Board attempts to determine the 
extent to which the veteran's disability adversely affects 
her ability to function under the ordinary conditions of 
daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.2, 4.10.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).  

The rating schedule provides that when an unlisted disability 
is encountered, it will be permissible to rate under a 
closely related disease or injury in which not only the 
functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2000).  

The veteran's service-connected disability is currently rated 
as 30 percent disabling under the provisions of 38 C.F.R. 
§ 4.71(a), Diagnostic Code 5276.  Under Diagnostic Code 5276, 
a 20 percent rating is warranted for severe unilateral pes 
planus with objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indication of swelling on use, and 
characteristic callosities; a 30 percent rating requires 
severe bilateral pes planus with objective evidence of marked 
deformity (pronation, abduction, etc.), pain on manipulation 
and use accentuated, indication of swelling on use, and 
characteristic callosities or pronounced unilateral pes 
planus; marked pronation, extreme tenderness of plantar 
surfaces of the feet, marked inward displacement and severe 
spasm of the tendo achillis on manipulation, not improved by 
orthopedic shoes or appliances; and the maximum 50 percent 
rating is assigned for pronounced bilateral pes planus; 
marked pronation, extreme tenderness of plantar surfaces of 
the feet, marked inward displacement and severe spasm of the 
tendo achillis on manipulation, not improved by orthopedic 
shoes or appliances.  38 C.F.R. § 4.71a, Diagnostic Code 5276 
(2000).  

The Board finds that the medical evidence in this case serves 
to establish that the service-connected status post right 
foot surgery with triple arthrodesis and bilateral pes planus 
is manifested by symptoms that more nearly approximate a 
level of impairment consistent with that of pronounced 
overall foot disability.  The evidence shows that there is 
moderate bilateral pes planus with other foot injury on the 
right.  Specifically, the November 1999 VA examination report 
and x-ray studies indicated that the veteran's right foot was 
productive of swelling and moderate diffuse tenderness, 
arthrodesis, partial to complete ankylosis of various joints 
in the foot, and moderate hammertoe formation.  

Given the findings in this case, the Board concludes that an 
increased rating of 50 percent is assignable in accordance 
with the provisions of Diagnostic Code 5276 based on the 
overall disability picture due to the service-connected 
bilateral foot disability.  However, a rating in excess of 50 
percent is not warranted in this case.  Although there is 
evidence of a pronounced overall disability, there is no 
evidence of actual loss of use of either foot.  As such, the 
Board finds that a rating in excess of 50 percent for the 
service-connected status post surgery right foot with triple 
arthrodesis with bilateral pes planus is not warranted.  

The Board has considered whether the veteran is entitled to a 
"staged" rating for his service-connected disability as 
prescribed by the Court in Fenderson v. West, 12 Vet. App. 
119 (1999).  The Board finds that the service-connected 
status post surgery right foot with triple arthrodesis and 
bilateral pes planus is shown to have warranted the 
assignment of a 50 percent rating during the entire course of 
this appeal.  



ORDER

A increased rating of 50 percent for service-connected status 
post surgery right foot with triple arthrodesis and bilateral 
pes planus is granted, subject to the regulations controlling 
disbursement of VA monetary benefits.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 

